DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-22 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
Claim 11 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the variable Ring C which is not defined within the claim.
Claim 11 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the definition of Z where there is no variable Z in the formula.
Claim 11 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the two different definitions for the variable Rb.
Claim 11 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the definition of Rf where there is on variable Rf
Claim 20 recites the limitation "substituted or non-substituted C1-4alkyl" in the first line of the claimormula.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al., U.S. Patent Application Publication No. 2008/0176830.  Adams teaches the compounds of the formula where R6-linker is 4-trifluoromethylphenyl and R2 is H as set forth in paragraphs [0177] and [0191].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,815,206.  Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of the instant invention are embraced by the compounds of U.S. ‘206 where Z is a substituted phenyl, specifically the species of claim 14 in U.S. ‘206.

Claims 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 9, 11-17, 20, 21 and 25-32 of copending Application No. 17/012,779 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of the instant invention are embraced by the compounds of 17/012,779 where Z is a substituted phenyl.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-19 of copending Application No. 17/013,284 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of the instant invention are embraced by the compounds of 17/013,284 where Z is a substituted phenyl.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/023,136 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of the instant invention are embraced by the compounds of 17/023,136 where the compound is 
    PNG
    media_image1.png
    156
    387
    media_image1.png
    Greyscale
.


Claims 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/023,127 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of the instant invention are embraced by the compounds of 17/023,127 where the compound is 
    PNG
    media_image2.png
    157
    405
    media_image2.png
    Greyscale
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/023,138 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of the instant invention are embraced by the compounds of 17/023,138 where the compound is 
    PNG
    media_image3.png
    166
    400
    media_image3.png
    Greyscale
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/023,149 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of the instant invention are embraced by the compounds of 17/023,149 where the compound is 
    PNG
    media_image4.png
    155
    396
    media_image4.png
    Greyscale
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 17-19, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
Claims 1-10 are allowed.  None of the prior art of record nor a search in the pertinent art area teaches the compounds of formula as claimed herein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624